Appellee invokes the rule that where a point has been actually and directly put in issue and then judicially passed upon, that such point cannot again be drawn in question in any future action between the same parties, or their privies, whether the causes ofaction in the two suits be identical or different, (McGregor v. *Page 483 
Provident Trust Co., 119 Fla. 718, 162 Sou. Rep. 323) and contends that this is a controversy that should be controlled by the above rule because of a former suit between the bank liquidator and the grantor that had resulted in an adjudication against the fraudulent nature of the deed sought to be reformed in this case. But the estoppel by judgment created by the former litigation applied peculiarly to the land therein described rather than the deed, so this is not a case within the rule contended for, namely, estoppel by judgment which is a corrollary to the rule of res adjudicata.